EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with David Purks Reg. No. 40,133 on February 5, 2021.

Claims 3-9 and 20 are allowed

The application has been amended as follows: 
In the claims:

1.	(Canceled) 

2.	(Canceled)  

3.	(Currently Amended)  A seat video display unit comprising:
a display device configured to be mounted to a seat within a vehicle;
a radio network transceiver; 
at least one processor connected to the display device and the radio network transceiver; 
a mass storage device storing entertainment content files; and
a program memory device storing operating system code and application code both of which are executed by the at least one processor, the operating system code when executed by the at least one processor performs operations comprising:
establishing a communication link through the radio network transceiver with a courier electronic device that has been transported onto the vehicle by a passenger;
discovering presence of an operating system code update that is stored in memory of the courier electronic device, based on communications performed through the communication link;
loading the operating system code update from the courier electronic device through the communication link, responsive to the discovering;
updating the operating system code of the seat video display unit to generate updated operating system code responsive to the operating system code update loaded from the courier electronic device; and 
executing the updated operating system code to curate entertainment content files from the mass storage device to allow the passenger to select one of the entertainment content files for execution by the at least processor to display content on the display device,
wherein the operation to update the operating system code of the seat video display unit to generate updated operating system code responsive to the operating system code update loaded from the courier electronic device, comprises:
attempting to validate the operating system code update loaded from the courier electronic device; and
replacing the operating system code with the updated operating system code only if the operating system code update that was loaded from the courier electronic device is successfully validated,


validating the operating system code update based on whether the encrypted copy of the operating system code update is properly decrypted using the encryption key.

4.	(Currently Amended)  The seat video display unit of Claim 3, wherein the operations further comprise:
loading a new entertainment content file from the courier electronic device through the communication link; and
	storing the new entertainment content file in the mass storage device;
	obtaining metadata from the new entertainment content file; 
adding the metadata for the new entertainment content file to a listing of entertainment content files that are available on the mass storage device; and
displaying the listing of entertainment files on the display device for selection among by the passenger.

5.	(Currently Amended)  A seat video display unit comprising:
a display device configured to be mounted to a seat within a vehicle;
a radio network transceiver; 
at least one processor connected to the display device and the radio network transceiver; 
a mass storage device storing entertainment content files; and
a program memory device storing operating system code and application code both of which are executed by the at least one processor, the operating system code when executed by the at least one processor performs operations comprising:
establishing a communication link through the radio network transceiver with a courier electronic device that has been transported onto the vehicle by a passenger;
discovering presence of an operating system code update that is stored in memory of the courier electronic device, based on communications performed through the communication link;
loading the operating system code update from the courier electronic device through the communication link, responsive to the discovering;
updating the operating system code of the seat video display unit to generate updated operating system code responsive to the operating system code update loaded from the courier electronic device; and 
executing the updated operating system code to curate entertainment content files from the mass storage device to allow the passenger to select one of the entertainment content files for execution by the at least processor to display content on the display device,

loading a second entertainment content file fragment from the courier electronic device through the communication link; and
	storing the second entertainment content file fragment in the mass storage device;
combining the second entertainment content file fragment with a first entertainment content file fragment that was earlier loaded from another courier electronic device through another communication link on an earlier trip by the vehicle, to generate a new entertainment content file;
obtaining metadata from the new entertainment content file; 
adding the metadata for the new entertainment content file to an updated listing of entertainment content files that are available on the mass storage device; and
displaying the updated listing of entertainment files on the display device for selection among by the passenger.

6.	(Currently Amended)  The seat video display unit of Claim 3, wherein the operations further comprise:
discovering presence of passenger characteristic information that is stored in memory of the courier electronic device, based on communications performed through the communication link;
loading the passenger characteristic information from the courier electronic device through the communication link, responsive to the discovering; and
controlling a graphical user interface (GUI) provided through the display device responsive to the passenger characteristic information.

7.	(Original)  The seat video display unit of Claim 6, wherein the operations to control a GUI provided through the display device responsive to the passenger characteristic information, comprises:
determining location and size of user selectable elements of the GUI that are to be displayed on the display device responsive to the passenger characteristic information.

8.	(Original)  The seat video display unit of Claim 6, wherein the operations to control a GUI provided through the display device responsive to the passenger characteristic information, comprises:
selecting a starting GUI level from among a hierarchical set of GUI levels responsive to the passenger characteristic information, wherein each of the GUI levels defines a GUI screen having user selectable elements and information to be displayed through the display device to the passenger; and
displaying on the display device the user selectable elements and information of the GUI screen defined by the starting GUI level, before displaying another GUI screen that is defined by another one GUI levels of the hierarchical set of GUI levels.


selecting a hierarchical set of GUI levels from among a plurality of hierarchical sets of GUI levels responsive to the passenger characteristic information, wherein each of the hierarchical sets of GUI levels have a different set of GUI levels, and each of the GUI levels defines a GUI screen having user selectable elements and information to be displayed through the display device to the passenger; and
controlling the GUI provided through the display device to only display GUI screens that are defined by one of the GUI levels within the selected hierarchical set of GUI levels.

10-19.	(Canceled)  

20.	(Currently Amended)  A computer program product comprising:
a non-transitory computer readable medium storing program code that is executable by at least one processor : 
establishing a communication link through a radio network transceiver with a courier electronic device that has been transported onto the vehicle by a passenger;
discovering presence of an operating system code update that is stored in memory of the courier electronic device based on communications through the communication link;
loading the operating system code update from the courier electronic device through the communication link, responsive to the discovering;
updating operating system code of the seat video display unit to generate updated operating system code responsive to the operating system code update loaded from the courier electronic device; and 
to allow the passenger to select one of the entertainment content files for execution by the at least processor to display content on a display device;
tracking which entertainment content from the mass storage device is selected by the passenger for consumption through the display device while the vehicle is traveling;
generating passenger content usage data based on the tracking; and
communicating the passenger content usage data through the communication link to the courier electronic device
wherein the operation to update the operating system code of the seat video display unit to generate updated operating system code responsive to the operating system code update loaded from the courier electronic device, comprises:
attempting to validate the operating system code update loaded from the courier electronic device; and
replacing the operating system code with the updated operating system code only if the operating system code update that was loaded from the courier electronic device is successfully validated,
wherein the operation to attempt to validate the operating system code update loaded from the courier electronic device, comprises:
decrypting the operating system code update from an encrypted copy of the operating system code update that was loaded from the courier electronic device, using an encryption key that was earlier loaded from another courier electronic device into the program memory; and
validating the operating system code update based on whether the encrypted copy of the operating system code update is properly decrypted using the encryption key.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UZMA ALAM whose telephone number is (571)272-3995.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/UZMA ALAM/Primary Examiner, Art Unit 2457